DETAIL CORRECTED NOTICE OF ALLOWABLITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS filed 26 February 2021 has been considered and entered.  A completed PTO Form 1449 is attached.

The examiner notes that there appears to be a typographical error in the JP-2012-050274-A reference listed on the IDS filed 26 February 2021, as the reference refers to electrical apparatus subject matter, which is not related to the instant specification.  The examiner has reviewed U.S. 8,357,131, which is an English language equivalent to the JP-2012-502745-A reference listed in the JPO office action mailed from the JPO on 5 January 2021 and listed on the IDS filed 26 February 2021.  The ‘131 patent is listed as having been considered by the examiner on a form PTO-892 attached to the instant office action.  

The previously allowed claims, remain allowed for the reasons given in section 3 of the Detailed Notice of Allowability mailed 8 June 2020.

As the claims remain allowed after consideration of the IDS filed 26 February 2021, the instant application will be returned to Issue, and the Request for Continued Examination, filed with the IDS as part of the request for consideration under the Quick Path IDS program, will not be entered or processed, and the RCE fee will be returned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783